Citation Nr: 1422434	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-42 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 6, 1993, to December 17, 1993, and from November 28, 1994, to December 9, 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

On the record during the May 18, 2012, Board hearing, the Veteran requested that her appeal with respect to the claims for service connection for dental and eye disabilities be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claims for service connection for dental and eye disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On the record during the May 18, 2012, Board hearing, the Veteran requested withdrawal of her appeal with respect to the claims for service connection for dental and eye disabilities.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

The appeal with respect to the claim for service connection for a dental disability is dismissed.  

The appeal with respect to the claim for service connection for an eye disability is dismissed.  


REMAND

The Board finds that further development is needed on the remaining claim for service connection for depression.  The Veteran contends that her depression began while on active duty and has continued to persist.  

The Veteran reported that she has experienced symptoms related to her current depression in service and since her discharge from service.  The evidence also shows that the Veteran has a current diagnosis of depression and a long history of psychiatric treatment.  The Veteran's reports of relevant symptomatology in and after service can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed depression is related to her active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of her current depression.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression had its onset in or is etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


